MEMORANDUM **
This is a petition for review from the denial of petitioners’ applications for cancellation of removal.
Respondent’s motion for summary disposition is granted because the questions raised by this petition for review are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard).
Petitioners do not challenge the finding that they lack a qualifying relative to establish eligibility for cancellation of removal. See 8 U.S.C. § 1229b(b)(l)(D); Vasquez-Zavala v. Ashcroft, 324 F.3d 1105, 1107 (9th Cir.2003). Further, petitioners’ challenge to being placed in removal rather than deportation proceedings is foreclosed by Jimenez-Angeles v. Ashcroft, 291 F.3d 594, 598-99 (9th Cir.2002).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.